Citation Nr: 1332344	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  13-10 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Whether the reduction in the evaluation from 100 percent to 30 percent for squamous cell carcinoma, left lung, status post left upper lobectomy and residual scarring, was proper.  


REPRESENTATION

Veteran represented by:	West Virginia Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from July 1966 to April 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO) which reduced the rating for squamous cell carcinoma, left lung, status post left upper lobectomy and residual scarring from 100 percent to 10 percent, effective August 1, 2011.  An interim, February 2013 rating decision restored part of the reduction to 30 percent, also effective August 1, 2011.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran argues that the reduction in the evaluation from 100 percent to 30 percent for left lung squamous cell carcinoma was improper.  He contends that in April 2011 he suffered a reoccurrence, that his cancer was once again active, and he received therapeutic treatment, to include radiation therapy.  As such, the Veteran argues the 100 percent evaluation should be continued.  

In support of his contention, the Veteran submitted limited VA treatment records that show in April 2011 a new left upper lung field lesion was identified and that on November 7, 2011 a fine needle aspirate revealed squamous cell carcinoma.  Additional treatment records show the Veteran received radiation treatments through December 2012 for squamous cell carcinoma of the left lower lobe of the lung as opposed to the limited oligometastatic lesion from his May 2010 resected squamous cell carcinoma of the left upper lobe of the lung.  It is unclear by the record when treatment ceased. 

The Board notes that complete VA treatment records have not been associated with the claims file.  Notably, treatment records earlier than August 2011 are not of record.  The Board finds that the RO must obtain any and all VA treatment records, to include radiation treatment reports, that have been generated since April 2010.  

Once the treatment records have been associated with the record, a new VA examination is warranted for the purpose of determining whether or not the Veteran's lung cancer is (or was) active and whether or not he has undergone any therapeutic procedures and/or radiation treatment for lung cancer since May 2010.  

Accordingly, the case is REMANDED for the following action:

1. The RO should secure for association with the claims file updated records of all VA treatment the Veteran has received for squamous cell carcinoma of the left lung, to include reports of radiation treatment, from April 2010 to the present.  Specifically, records from the Clarksburg VAMC and Pittsburg VAMC (including the Heinz Campus) should be requested.   

2. Following completion of the above, the RO should schedule the Veteran for a VA examination and the examiner should comment on the status of the Veteran's lung cancer and treatment.  The Veteran's claims file, to include this remand, must be reviewed by the examiner in conjunction with the examination.  Upon examination/interview of the Veteran, and review of pertinent medical history, the examiner is asked to determine: 

a. Whether the Veteran's lung cancer was active at any time since May 2010; 

b. Whether the Veteran has undergone any surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedures as a result of active lung cancer since May 2010; and 

c. The date any surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedures ceased.  

The examiner is specifically directed to and asked to comment on the significance of the April 2011 VA treatment record which identified a new left upper lung field lesion, and the December 2011 VA radiation therapy consultation which noted that on November 7, 2011 a fine needle aspirate revealed squamous cell carcinoma.  

The examiner must explain the rationale for all opinions.

3. The RO should review the expanded record and determine if the benefit sought can be granted.  If the claim remains denied, then the RO should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M.C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


